Citation Nr: 1127267	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-02 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to November 1972; thereafter, the Veteran had an unverified period of service from November 1973 to June 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for PTSD.

The Board notes that the RO originally adjudicated the issue as entitlement to service connection for posttraumatic stress disorder (PTSD).  However, the medical evidence of record reveals diagnoses of additional acquired psychiatric disorders, to include depression and psychosis.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders. 

The Veteran provided testimony before the undersigned Veterans Law Judge sitting at the RO in October 2007; a transcript of the hearing has been associated with the Veteran's claims file.  

The Board remanded the claim for additional development in March 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2010).

In August 2010, the Veteran requested that her more recent VA treatment records be obtained prior to adjudication of her claim.  As the most recent records are dated in June 2007, the more recent records should be obtained on remand.  Further, the evidence reflects that in November 2000, the Veteran was noted to have a longstanding history of depression.  Because records evidencing treatment for a psychiatric disorder dated prior to November 2000, and since her discharge in 1972, would be pertinent to her claim for service connection, on remand, further request for any such prior records should be completed.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, the March 2008 Board remand requested that the RO search for confirmation that the Veteran's alleged attackers were stationed in Fort Jackson, North Carolina, from January 1971 to November 1972.  Although the RO conducted an exhaustive search for information regarding the two alleged men, a search has not yet been made to confirm whether the alleged female was stationed in Fort Jackson.  As was requested in the prior remand, a search for J.W's wife should also be made.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran contends that while stationed in Fort Jackson, in around November 1971, she was lured to the home of a fellow soldier by his wife, was drugged, and was raped/sodomized by three individuals.  She contends that following the assault, she awoke in a hospital above the barracks and was carried back to her barracks by a military policeman.  She contends that within a number of weeks, she developed hepatitis B due to the sexual assault.  She contends that following the assault, she began to abuse drugs in order to forget the trauma.  

Service treatment records reflect that in June 1972, she was seen for persistent diarrhea.  She was noted to work in a General Medical Hospital Ward with hepatitis patients, "which must be a tension producing environment."  She had lost seven pounds in the previous month.  She had had a hysterectomy three years previously.  In September 1972, the Veteran reported having episodes of nervousness, wobbliness, and headaches.  Neurological examination was within normal limits.  The impression was headaches, probable anxiety.  She was prescribed Valium.  On October 1972 separation examination, the Veteran reported experiencing depression and nervous trouble.  It was noted that she had been hospitalized for viral hepatitis from June 1972 to August 1972.  It was also noted that she suffered from frequent headaches that was attributed to poor vision.  While there exists normal pelvic examinations dated in November 1970 and in October 1972, none appears to exist for the year of 1971, when the alleged assault occurred. 

Service personnel records reflect that from June 1970 to November 1970, one year prior to the alleged assault, the Veteran plead guilty to absenting herself from her unit without permission in a special court-martial proceeding.  In January 1972, the Veteran was noted to have married.  She requested that she be discharged from service due to the marriage once her required period of service was complete.  In November 1972, she was honorably discharged.  Her records of assignment reflect that she was stationed in Fort Jackson from February 1971 to November 1972, first as a medical corpsman and then, beginning in February 1972, as a ward specialist.  A March 1974 record shows that a waiver of fraudulent entry into military service was approved, for the period from November 1973 to March 1974, due to the Veteran's outstanding performance as a student squad leader.

Post-service treatment records reflect that in November 2000, the Veteran was noted to have a longstanding history of depression for which she had been prescribed Valium.  In June 2001, she suffered a cerebral vascular incident, with residual weakness, dizzy spells, ambulatory difficulties, and cognitive impairment.  A September 2001 disability evaluation noted her described problems with anxiety and depression.  She reported that she had had anxiety symptoms prior to her stroke.  Since the stroke, she had been experiencing panic attacks.  She denied a history of mental health treatment of substance abuse.  Mental status examination resulted in a diagnosis of cognitive disorder secondary to CVA and major depressive disorder with anxious component.  VA treatment records reflect that in April 2003, the Veteran was hospitalized for polysubstance abuse and dependence on cocaine and cannabis.  She gave a history of IV drug use in the 1960s.   Her discharge diagnosis included dysthymia and history of anxiety disorder.  The Veteran did not seek treatment for or report the alleged military sexual assault at that time.  However, records dated since September 2004 reflect a diagnosis of PTSD based upon the military sexual assault.  Her symptoms included re-experiencing the assault, flashbacks, isolation, mistrust of others, and poor concentration.  In September 2005 and in January 2006, the Veteran's PTSD was assessed as improving on medication.  In July 2010, the Veteran's VA psychologist stated that the Veteran was participating in a PTSD and anxiety program.  

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2010); Patton v. West, 12 Vet. App. 272   (1999); YR v. West, 11 Vet. App. 393 (1998).  Because it is unclear to the Board whether the testimony and evidence is sufficient to indicate that a personal assault occurred, or that the Veteran's PTSD is related to the claimed personal assaults, the Board finds that a remand for an examination and opinion is appropriate.  Further, because it is unclear whether the Veteran's other diagnosed psychiatric disorders, to include anxiety and depression, are otherwise directly related to her service, an opinion with regard to those disorders is also necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to her acquired psychiatric disorder, specifically dated from November 1972 to the present.  After securing any necessary authorization from her, obtain all identified treatment records, to include those from the Salisbury VA Medical Center dated from June 2007 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  An attempt should be made through the appropriate channels, to include the Joint Services Records Research Center and National Personnel Records Center, to confirm that alleged female attacker, (her full name as reported on page 3 of the October 2007 hearing transcript) was stationed at Fort Jackson between January 1971 and November 1972. 

3.  Schedule the Veteran for a VA examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to her active service.  The claims folder must be made available and reviewed by the examiner.  All indicated testing should be conducted. 

Prior to examination, the examiner should review the service treatment records reflecting that in June 1972, she was seen for persistent diarrhea.  She was noted to work in a General Medical Hospital Ward with hepatitis patients, "which must be a tension producing environment."  She had lost seven pounds in the previous month.  She had had a hysterectomy three years previously.  Additional medical notations dated September 1972 show the Veteran reported having episodes of nervousness, wobbliness, and headaches.  Neurological examination was within normal limits.  The impression was headaches, probable anxiety.  She was prescribed Valium.  The October 1972 separation examination shows the Veteran reported experiencing depression and nervous trouble.  It was noted that she had been hospitalized for viral hepatitis from June 1972 to August 1972.  It was also noted that she suffered from frequent headaches that was attributed to poor vision.  While there exists normal pelvic examinations dated in November 1970 and in October 1972, none appears to exist for the year of 1971, when the alleged assault occurred. 

a.  Prior to the examination, identify for the examiner any stressor or stressors that are established by the record, to include any alleged assaults. 

b.  The examiner must opine as to whether the evidence indicates that the claimed in-service personal assault occurred.  The examiner should specify whether any behavioral changes in service were indicative of the occurrence of any personal assault. 

c.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record (whether by the RO or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering those assessments, the examiner  must acknowledge and comment on the lay evidence. Any opinions expressed by the examiner must be accompanied by a complete rationale. 

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's active duty.  Again, in offering the opinions, the examiner must acknowledge and comment on the lay evidence. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


